UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 20, 2007 ELECTROGLAS, INC. (Exact name of Registrant as Specified in Charter) Delaware0-2162677-0336101 (State or Other Jurisdiction(Commission(IRS Employer of Incorporation)File Number)Identification No.) 5729 Fontanoso Way, San Jose, CA 95138 (Address of principal executive offices) Registrant’s telephone number, including area code:(408) 528-3000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) £ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) £ Pre-commencement communications pursuant to Rule13-e-4(c) under the Exchange Act (17CFR240.13a-4(c)) Item 2.02 Results of Operations and Financial Condition On December 20, 2007, the registrant issued a press release announcing the registrant’s financial results for its second quarter of fiscal 2008 ended December 1, 2007. A copy of the registrant’s press release is attached hereto as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. This Form 8-K, the information contained herein, and the attached exhibits are furnished to, but not filed with, the Securities and Exchange Commission. The information contained herein and in the accompanying exhibits shall not be incorporated by reference to any filing of the registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to such filing. Item 9.01.Financial Statement and Exhibits (d) Exhibits. Exhibit Number Document 99.1 Press Release of Electroglas, Inc., dated December 20, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ELECTROGLAS, INC. Date:December 20, 2007By:/s/ Thomas E. Brunton Thomas E. Brunton Chief Financial Officer EXHIBIT INDEX Exhibit Number Document 99.1 Press Release of Electroglas, Inc., dated December 20, 2007
